Citation Nr: 1727540	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  09-34 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, mood disorder, pain disorder, and generalized anxiety. 


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney 


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to June 1975.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In October 2010, the Veteran testified before a RO Decision Review Officer (DRO).  A transcript of the hearing is of record.

In June 2012, the Board remanded the claim for further development for additional development.  In June 2016, the claim came before the Board again. There, the Board determined that new and material evidence has been received to reopen the claim for entitlement to service connection for PTSD.  The claim was remanded once again for additional evidentiary development.

The Board has expanded the claim on appeal to one for service connection for an acquired psychiatric disability, to include PTSD, major depressive disorder, mood disorder, pain disorder, and generalized anxiety.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The change is also reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, additional development is necessary prior to adjudication of the Veteran's service connection claim.

Following the Board's March 2016 remand, the Veteran was afforded a VA psychiatric examination in May 2016.  Upon examination, the Veteran endorsed psychiatric symptoms including depressed mood, disturbances of motivation and mood, suspiciousness, and suicidal ideation.  The examiner observed the Veteran to be wearing soiled clothing and muddy shoes at the time of the examination.  Further, the examiner noted that his "mood appeared to be more irritable than depressed."  The diagnoses rendered included "unspecified personality disorder" and "unspecified depressive disorder."  In regards to the personality disorder, the examiner opined that the "Veteran's history and current presentation indicate that he has an enduring pattern of behavior that deviates from cultural expectations, is pervasive and inflexible, began in adolescence, has been stable over time and that leads to distress and impairment."  In regards to depressive disorder, the examiner opined that there is "no connection" between his depression and his military experience.  Further, the examiner explained that his personality disorder "led to multiple difficulties and contributed to the situation in which he finds himself."  The examiner noted that a clinical interview was completed; but, he did not conduct any psychological testing. 

The Board finds that the May 2016 VA psychiatric examination is inadequate.  The examiner neither offered an explanation nor cited to evidence that was based upon psychological testing to support his conclusions.  For example, in documenting a diagnosis of personality disorder, the examiner concluded that the Veteran presented an "enduring," "pervasive," and "inflexible" pattern of deviating from cultural expectations.  However, aside from the Veteran's own reports, the examiner failed to substantiate his conclusion with objective and standardized measurements of the Veteran's behavior.  In fact, the VA examiner noted that he did not conduct any psychological testing during the examination.  Further, the examiner did not explain why the Veteran's personality disorder was "unspecified" or why the Veteran did not meet the criteria for any other personality disorder.  Last, despite the Board's remand instruction, the examiner did not offer an "opinion with respect to each mental disorder presented during the period of the claims as to whether there is a 50 percent or better probability that the disorder originated in service, is otherwise etiologically, related to service, or was caused or permanently worsened by service-connected disability."  (emphasis added).  Therefore, the Veteran should be afforded a new examination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

In addition, the Veteran alleged in November 2011 that he was personally assaulted in service, to include sexual assault.  Prior to the March 2016 remand, the Veteran had not been provided notice, informing him as to the alternative sources that can be used to substantiate his personal assault claim.  See 38 C.F.R. §  3.304(f)(5) (2016).  Accordingly, the March 2016 remand instructed the AOJ to provide the Veteran with notice pursuant to § 3.304(f)(5).  However, review of the claims filed reveals that the Veteran still has not been provided with adequate notice.  Therefore, the Veteran's claim must be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure remand compliance).

Accordingly, the case is REMANDED for the following action:

1.  Update the file with any VA treatment records and military personnel records relevant to the Veteran's claim dated from September 2008 to the present. 

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA examination, with a qualified examiner, other than the May 2016 examiner, if possible, to determine the etiology of any diagnosed psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, mood disorder, pain disorder, and generalized anxiety.  

All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:
(a) Please identify all current psychiatric diagnoses. In determining whether the Veteran meets the criteria for a specific psychiatric diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection (here, September 2008).  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  

(b) For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(c) If a diagnosis of personality disorder is validated, please explain what psychological testing was performed to support the diagnosis.  Any evidence of lifelong patterns, chronic psychoneurosis, or other psychiatric symptomatology shown to have existed prior to service should be detailed and explained.  Also, please state whether the Veteran's behavior falls within a particular "cluster" of personality disorders (i.e. Cluster A: odd or eccentric behavior).   

If applicable, indicate the specific type of personality disorder.  Please explain if the Veteran's psychiatric symptoms do not meet the criteria for a specific type of personality disorder. 

(d)  Indicate whether the Veteran currently meets the criteria for a sociopathic personality disorder.  Please explain why or why not.  See Service Treatment Records (June 9, 1975). 

(e) For each current psychiatric diagnosis, indicate whether it is as least as likely as not (50 percent probability or more) that the disability had its onset in service or is otherwise related to service.  If the criteria for a diagnosis of a psychiatric disability are met, please state, to the best of your ability, whether the prodromal period for such disorder is as likely as not had its onset during the Veteran's period of active service.

While personality disorders are not diseases or injuries for compensation purposes, please note that a disability resulting from a mental disorder that is superimposed upon a personality disorder maybe service-connected. 

(f) If the criteria for a diagnosis of PTSD are met, please specify the stressor(s) supporting the diagnosis.


Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale for the opinions rendered must be provided. If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

If the examiner diagnoses PTSD on the basis of a stressor for which credible supporting evidence is needed, the AOJ should undertake to obtain such evidence, to include by submitting inquiries to appropriate records repositories and by requesting additional information from the Veteran, if needed.

3. After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).


_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



